UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-25765 China Senior Living Industry International Holding Corporation (Exact name of registrant as specified in its charter) Nevada 87-0429748 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) No. 28, Xi Hua South Rd., High-tech Zone, Xian Yang City, Shaanxi Province, China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 011-86-29-33257666 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this From 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Emerging growth company x If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter. As of May 11, 2017, the registrant had 56,560,007 shares of common stock outstanding. As used in this Annual Report, the terms "we," "us," "our," and words of like import, and the "Company" refers to China Senior Living Industry International Holding Corporation and all of our subsidiaries unless the context indicates otherwise. FORWARD LOOKING STATEMENTS This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements so as to conform these statements to actual results. In addition, factors that could cause or contribute to such differences include, but are not limited to, those discussed in this Annual Report on Form 10-K, and in particular, the risks discussed under the caption "Management's Discussion and Analysis of Financial Condition and Results of Operations," as well as those discussed in other documents we file with the SEC. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements, except as required by law. Given these risks and uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. 2 PART I Item 1. Business History of the Company We were originally incorporated in Nevada on January 13, 1986. Since inception, we have not had active business operations and were considered a development stage company. In 1993, we entered into an agreement with Bradley S. Shepherd in which Mr. Shepherd agreed to become an officer and director and use his best efforts to organize and update our books and records and to seek business opportunities for acquisition or participation. The acquisition of the share capital of Hong Kong Jin Yuan was such an opportunity. As a result of a share exchange, Hong Kong Jin Yuan became our wholly-owned subsidiary, Harbin SenRun (defined below) became our indirect wholly-owned subsidiary, and we succeeded to the business of Harbin SenRun Forestry Development Co., Ltd., a producer of forest products with approximately 1,561 hectares (approximately 3,857 acres) of state forest assets located mainly over the Small Xing An Mountains, Jin Yin County, and the Harbin Wu Chang District of Heilongjiang Province of Northern China ("Harbin SenRun"). Harbin SenRun was founded in 2004. Historically, it had a workforce of approximately 8 full time employees, mainly in sales, administration and in supporting services. It recruited temporary part-time workers to carry out felling, cutting and forestry plantation and protection. Its principal revenue was log sales. However, Harbin Senrun lost its wood-cutting quota for log sales from the Bureau of Forestry of China for the year ended December 31, 2007, and, as a result, did not have any revenues for that period. While Harbin Senrun has applied for a wood cutting quota in subsequent years, it has not been successful in acquiring one. On December 14, 2010, we simultaneously entered into and closed the transactions contemplated by a Sale and Purchase Agreement with Land Synergy Limited (as Purchaser), a company incorporated in the British Virgin Islands ("Land Synergy") and sold to Land Synergy 100% of the share capital of Hong Kong Jin Yuan, including its wholly-owned subsidiary, Harbin SenRun, for $2,000. As a result, we no longer engage in the timber business operations. On July 15, 2010, we entered into a share exchange with Financial International (Hong Kong) Holdings Company Limited ("FIHK"). From April 1, 2010 to May 20, 2011, FIHK had a series of contractual arrangements with Hanzhong Hengtai Bio-Tech Limited ("Hengtai"), a company organized and existing under the laws of the People's Republic of China that is engaged in the plantation and sale of garden plants used for landscaping, including Chinese Yew, Aesculus, Dove Tree and Dendrobium. On May 20, 2011, FIHK exercised its rights under the Exclusive Option Agreement to direct Xi'an Qi Ying Senior Living, Inc., a company organized and existing under the laws of the People's Republic of China (formerly known as Xi'an Qi Ying Bio-tech Limited, "Qi Ying"), the indirect wholly-owned subsidiary of FIHK, to acquire all of the equity capital of Hengtai. The Exclusive Option Agreement was exercised in a manner that the shareholders of Hengtai transferred all of their equity capital in Hengtai to Qi Ying. At or about the same time, Spone Limited, a company organized and existing under the laws of the Hong Kong SAR of the People's Republic of China ("Spone"), acquired all of the capital stock of Qi Ying, so that it became a direct wholly-owned subsidiary of Spone. FIHK then acquired all of the capital stock of Spone, so that it became a direct wholly-owned subsidiary of FIHK. As a result, Hengtai became an indirect wholly owned subsidiary of FIHK and also accordingly became the indirect wholly owned subsidiary of us. On September 8, 2015, we changed our name from China Forestry Inc. to China Senior Living Industry International Holding Corporation. On September 29, 2015, Qi Ying entered into a series of variable interest entity (or VIE) agreements (the "VIE Agreements") with Shaanxi Jinjiangshan Senior Living Management Co., Ltd. (formerly known as Shaanxi Yifuge Investments and Assets Co., Ltd., "Shaanxi Jinjiangshan"), a PRC-based company incorporated in November 2011, and Shaanxi Jinjiangshan became our affiliated operating company in China. As consideration for the entry of the VIE Agreements, we issued 33,600,000 shares of common stock to Jincao Wu, who is the control person and owner of Shaanxi Jinjiangshan. On September 29, 2015, our board of directors (the "Board of Directors") also approved the transfer of Qi Ying's equity ownership in Hengtai to Zhenheng Shao, Zhenguo Shao and Yongli Yang. Upon the completion of this equity transfer, Hengtai is no longer our indirectly wholly-owned subsidiary in China. 3 As the result, we ceased the business of plantation and sale of garden plants and became engaged in senior living and senior care business through Shaanxi Jinjiangshan. Our current corporate structure is as follows: Business Overview We mainly engage in the business of managing senior living facilities in Xianyang, a part of Xi'an metropolitan area in Shaanxi Province, China. Under a management services agreement with Xianyang Yifuge Elderly Apartment Co., Ltd., a Chinese company wholly-owned by our CEO and director Jincao Wu ("Yifuge Elderly Apartment"), dated as of December 1, 2012, as amended and supplemented by a memorandum of understanding dated December 30, 2015 (the "Management Services Agreement"), we manage Yifuge Elderly Apartment's existing elderly apartments and facilities with the ability to serve 200 residents (the "Legacy Senior Housing Project") and the New Senior Housing Project (as defined below). This agreement is effective for 30 years until December 31, 2045. We have been offering our services to Yifuge Elderly Apartment since the effective date of the Management Services Agreement, and in return, we are paid monthly a management fee generated from assisted living fees and caring fees from the residents of the senior housing projects. These residents are offered access to a full continuum of services across all sectors of the senior living industry. The fact that our management fee is generated from private customers limits our exposure to government reimbursement risk. We believe we are engaged in the attractive sectors of the senior living industry in China with significant opportunities to increase our revenues through effectively manage the elderly apartments and facilities by providing a combination of housing, hospitality services and health care services to the residents. Since March 2012, Yifuge Elderly Apartment has engaged the Northwestern branch of China Construction Fourth Engineering Division Co., Ltd. as construction company to start a development project for a senior apartment housing complex (the "New Senior Housing Project") with anticipated total costs of RMB 630,000,000 (approximately $96,659,130) on a parcel of 101 mu (approximately 724,770 square feet) at Xianyang National High-tech Industrial Development Zone. This parcel of land was granted rights to use, transfer, lease, and mortgage by the People's Municipal Government of Xianyang to Yifuge Elderly Apartment for the period from October 9, 2012 to June 2062 for the purposes of medical research, healthcare, and charity. The construction of the phase I project has been completed featuring a ten-story efficiency apartment building with 500 beds; an eighteen-story family-based apartment building with 144 households; and a seven-story multi-functional medical building, and till now, these buildings are under internal decoration , it is expected to become operational and generate revenues by the end of 2017. Additionally, we offer free membership subscription for seniors. Currently, we have approximately 2,000 members, most of whom are those who have signed up to be residents of the New Senior Housing Project. As ancillary services provided to our members, since December 2015, we organized three trips and tours for our members to visit Sanya, Hainan Province, a famous and popular coastal destination for relaxation and recreation in China, and we hosted these members in an apartment building leased by Yifuge Elderly Apartment in Sanya. We intend to duplicate this successful model and offer more destinations around China to better serve our members. Internationally, we plan to cooperate with senior service institutions to arrange trips and tours outside of China for our members. 4 We plan to grow our revenue and operating income through a combination of: (i) organic growth in our existing portfolio; (ii) expanding our business by acquiring operating companies and facilities; and (iii) the realization of economies of scale. Given the size and breadth of our basic platform, we believe that we are well positioned to invest in a broad spectrum of assets in the senior living industry. We believe that the senior living industry is the preferred alternative to meet the growing demand for a cost-effective residential setting in which to care for the elderly who cannot, or as a lifestyle choice choose not to, live independently due to physical or cognitive frailties and who may, as a result, require assistance with some of the activities of daily living or the availability of nursing or other medical care. Housing alternatives for seniors include a broad spectrum of senior living service and care options, including independent living, assisted living, memory care and skilled nursing care. More specifically, senior living consists of a combination of housing and the availability of 24-hour a day personal support services and assistance with certain activities of daily living. Our Market China has now more than 177 million people aged 60 or above, and the number is predicted to reach 450 million by the middle of the century, according to the statistics from China's sixth national census. Marketing to the aging Chinese population is becoming more important today than ever before. Among the aging Chinese population, about 23.6 million seniors are living alone at home without presence and care from their younger generations. Integrated into the Xi'an metropolitan area, one of the main urban agglomerations in inland China is inhabited by over 7.17 million people. Xianyang's built-up area (BUA) is made of 2 urban districts (Qindu and Weicheng), which house 945,420 inhabitants according to the 2010 census. Just as the rest of China, Xianyang has a rapidly growing senior population. Currently, 10% of Xianyang's population is composed of seniors. Specialized housing for the elderly is not widespread in China. Facing a rapidly aging population and inadequate infrastructure to meet the projected needs, a few years ago, the Chinese government began encouraging the opening of senior-care facilities in the country. So far, there are only a handful of senior housing facilities operated by foreign companies in major metropolises such as Beijing and Shanghai. There are few comparable housing facilities operating in inland China. We expect a surging demand for service-based senior housing in Xianyang over the decades to come. In addition, seniors become increasingly wealthier due to the rapid economic growth in China during recent years and have a significant amount of assets generated from savings, pensions and, due to strong national housing markets, the sale of private homes. Children of current seniors in China are the richest generation in China and they are willing to support their parents under the influence of traditional Chinese culture by outsourcing the service to senior care facilities. We believe seniors and their children will increasingly have the ability to afford senior living services. Our Business Strategy and Business Plan Our business strategy is to build and provide senior care services utilizing traditional Chinese medicine ("TCM"). We plan to cooperate with the Affiliated Hospital of Shaanxi University of Traditional Chinese Medicine to found a Class III Grade-A (the highest grade according to China's hospital grading management guidelines) branch hospital featuring TCM medical and health care. This branch hospital will aim to provide TCM treatment to the elderly, including acupuncture, massage, and fumigation; to establish specialized outpatient department, and hospitalization and rehabilitation department; and to formulate and promote TCM diagnosis and clinical guidelines for common diseases, frequently-occurring diseases and severe illnesses of the elderly. 5 We seek to provide TCM services to the elderly by way of medical treatment, rehabilitation, nursing, health care, health management, health monitoring and clinical care. We endeavor to research and develop diversified TCM senior care service packages; establish senior health management database; and carry out onsite examinations, check-ups and health care advisory services. We also seek to facilitate our senior care services plan by collaborating with public institutions. We intend to guide and help nursing homes and primary medical institutions, provide them with TCM senior care services and corresponding technical and business support, and set up a two-way referral system. We plan to extend professional TCM care training to medical and nursing personnel of rural and community medical clinics, as well as domestic services agencies. Additionally, we plan to educate the elderly for TCM health care knowledge and at-home TCM self-help skills. Furthermore, we plan to build and operate a service platform, providing medical and health care information and integrating resources such as domestic service companies, community management companies, community and rural primary medical institutions, and nursing homes. With such integration, which is supported by innovative big data and cloud computing technologies, we believe that our platform will operate efficiently and will be able to serve as an "intangible and boundless nursing home" covering comprehensive bases, including life caring, domestic services, meal assistance, medical treatment, health care, rehabilitation, nursing, security assistance, psychological consultation and referral. Sales and Marketing We carried out sale and marketing activities solely through our own sales and marketing departments. We do not use any broker or agency to carry out sales and marketing activities. Our Client Currently, our services are only offered to one client, Yifuge Elderly Apartment under the Management Services Agreement. Yifuge Elderly Apartment was founded in 2008 owning certain elderly apartments and facilities of approximately 10,000 square meters (approximately 107,639.1 square feet). Pursuant to the Management Services Agreement, we manage Yifuge Elderly Apartment's Legacy Senior Housing and New Senior Housing Project. The scope of services we are to provide include: (1) suggesting appointment and dismissal of executive officers; (2) managing, training and assessing staff; (3) formulating and implementing various management guidelines; (4) promoting the brand and image of Yifuge Elderly Apartment; (5) establishing and maintaining high quality services to the residents of the elder apartments; and (6) other matters pertaining to the management and marketing of the elderly apartments and facilities. The term of the Management Services Agreement is 30 years commencing on December 1, 2012 and ending on December 31, 2045, unless terminated by either party earlier. We have been providing our services to Yifuge Elderly Apartment since December 1, 2012, and in return, we are paid a monthly management fee generated from assisted-living fees and caring fees from Yifuge Elderly Apartment's residents. Our revenues from such management fee was $522,551 and $470,787 in the years ended December 31, 2015 and December 31, 2016, respectively. Typically, residents of the elder apartments are senior citizens aged 60 and above who desire or need a more supportive living environment. They generally are first accepted as residents of a retirement centers unit and may later move to an assisted living facility. Since March 2012, Yifuge Elderly Apartment has engaged the Northwestern branch of China Construction Fourth Engineering Division Co., Ltd. as construction company to start the New Senior Housing Project with anticipated total costs of RMB 630,000,000 (approximately $96,659,130) in a parcel of 101 mu (approximately 724,770 square feet) at Xianyang National High-tech Industrial Development Zone. This parcel of land was granted rights to use, transfer, lease, and mortgage by the People's Municipal Government of Xianyang to Yifuge Elderly Apartment for the period from October 9, 2012 to June 2062 for the purposes of medical research, healthcare, and charity. The phase I project has been completed featuring a ten-story efficiency apartment building with 500 beds; an eighteen-story family-based apartment building with 144 households; and a seven-story multi-functional medical building, and till now, these buildings are under internal decoration , it is expected to become operational and generate revenues by the end of 2017. 6 Our Strengths Our senior management team has extensive experience in acquiring, operating and managing a broad range of senior living assets, including experience in the senior living, healthcare, hospitality and real estate industries. Additionally, we are highly familiar with the management and operation of technology-enhanced senior care system and facilities, including VoIP, perimeter alert, area monitor and control network, electronic patrol network, parking management, intercom, smart furniture integration, and GPS paging system. We believe that we are one of the few companies in the senior living industry in inland China with this capability. Research and Development We are currently conducting research on senior living smart management system, which will cover VoIP, perimeter alert, area monitor and control network, electronic patrol network, parking management, intercom, smart furniture integration, and GPS paging system. The system incorporates a universal access card that serves as identification, access control, and integrated payment. We are also developing a fixed emergency call button which will be installed in living rooms, bedrooms, bathrooms, balconies, and common areas. In the case of emergency, a resident will be able to reach and activate the emergency call button. Control room would be able to receive the message and pinpoint the location to initiate emergency assistance protocols. Properties We entered into a lease agreement with Yifuge Elderly Apartment, dated January 4, 2013, as amended and supplemented by a memorandum of understanding between the parties dated December 30, 2015, for office space of 80 square meters (approximately 861 square feet). The term of this lease agreement is 30 years, effective until December 31, 2045. This office space is located at Xianyang, Shaanxi. According to the arrangement under this lease agreement, the rent is paid yearly at RMB 19,200 per year (approximately $2,958 per year), subject to modifications by a separate agreement between the parties. We are responsible for all utilities including electricity, gas, water, telephone and water. We are also responsible for the maintenance, repair of the sidewalk in front of the demised premises. Intellectual Property Our parent application on mart senior servicing system is currently pending. Government Regulation Regulations on the Senior Living Industry The Ministry of Civil Affairs of the People's Republic of China regulates the establishment and operation of senior care facilities, as required under the Law on the Protection of the Rights and Interests of the Elderly as amended in December, 2012. At the national level, China has yet to form a comprehensive legal framework governing retirement homes. Most legislation regulating retirement homes has been promulgated by local government. 7 Employees We currently employ a total of 62 full-time employees. In compliance with the Employment Contract Law of the PRC, we have written contracts with all our employees for various terms. The employment agreements include the positions, responsibilities and salaries of the respective employees, as well as the circumstances under which employment may be terminated in compliance with the Employment Contract Law of the PRC. ITEM 1A. RISK FACTORS An investment in our common stock is speculative and involves a high degree of risk and uncertainty. You should carefully consider the risks described below, together with the other information contained in this prospectus, including the consolidated financial statements and notes thereto of our Company, before deciding to invest in our common stock. The risks described below are not the only ones facing our Company. Additional risks not presently known to us or that we presently consider immaterial may also adversely affect our Company. If any of the following risks occur, our business, financial condition and results of operations and the value of our common stock could be materially and adversely affected. The substantial and continuing losses, and significant operating expenses incurred in the past may cause us to be unable to pursue all of our operational objectives if sufficient financing and/or additional cash from revenues is not realized. This raises doubt as to our ability to continue as a going concern. As of December 31, 2016, the Company had accumulated deficits of $664,696 and due to the substantial losses in operations. Management’s plan to support the Company in operations and to maintain its business strategy is to raise funds through public and private offerings and to rely on officers and directors to perform essential functions with minimal compensation. If we do not raise all of the money we need from public or private offerings, we will have to find alternative sources, such as loans or advances from our officers, directors or others. Such additional financing may not become available on acceptable terms and there can be no assurance that any additional financing that the Company does obtain will be sufficient to meet its needs in the long term. Even if the Company is able to obtain additional financing, it may contain undue restrictions on our operations, in the case of debt financing, or cause substantial dilution for our stockholders, in the case of equity financing. If we require additional cash and cannot raise it, we will either have to suspend operations or cease business entirely. If we are unable to generate sufficient cash flow to cover required interest and lease payments, this would result in defaults of the related debt or leases and cross-defaults under other debt or leases, which would adversely affect our ability to continue to generate income. We have significant indebtedness and lease obligations, and we intend to continue financing our communities through mortgage financing, long-term leases and other types of financing, including borrowings under our lines of credit and future credit facilities we may obtain. We cannot give any assurance that we will generate sufficient cash flow from operations to cover required interest, principal and lease payments. Any non-payment or other default under our financing arrangements could, subject to cure provisions, cause the lender to foreclose upon the community or communities securing such indebtedness or, in the case of a lease, cause the lessor to terminate the lease, each with a consequent loss of income and asset value to us. Furthermore, in some cases, indebtedness is secured by both a mortgage on a community (or communities) and a guaranty by us. In the event of a default under one of these scenarios, the lender could avoid judicial procedures required to foreclose on real property by declaring all amounts outstanding under the guaranty immediately due and payable, and requiring the respective guarantor to fulfill its obligations to make such payments. The realization of any of these scenarios would have an adverse effect on our financial condition and capital structure. Additionally, a foreclosure on any of our properties could cause us to recognize taxable income, even if we did not receive any cash proceeds in connection with such foreclosure. Further, because our mortgages and leases generally contain cross-default and cross-collateralization provisions, a default by us related to one community could affect a significant number of our communities and their corresponding financing arrangements and leases. 8 We rely solely on our only client and any interruption to our relationship with or termination of the Management Services Agreement with this client may adversely affect our results of operations and financial performance. Presently, we rely solely on our only client, Yifuge Elderly Apartment, to generate our revenues by receiving management fee for managing the Legacy Senior Housing Project and New Senior Housing Project. As of the date of this annual report, the New Senior Housing Project is under construction and expected to become operational by the end of 2017. Our revenues from such management fee was $522,551 and $470,787 in the years ended December 31, 2015 and December 31, 2016, respectively. Additionally, without a written and express termination clause, the Management Services Agreement may be terminable any time by either party, and we cannot assure you that this agreement would not be terminated. Any interruption to our relationship with or termination of the Management Services Agreement with Yifuge Elderly Apartment may materially adversely affect our results of operations and financial performance. Due to the dependency of our revenues on management fee paid by Yifuge Elderly Apartment, which is generated through private pay sources, events which adversely affect the ability of seniors to afford monthly resident fees or entrance fees (including downturns in housing markets or the economy) could cause our occupancy rates, revenues and results of operations to decline. Costs to seniors associated with independent and assisted living services are not generally reimbursable under government reimbursement programs. Only seniors with income or assets meeting or exceeding the comparable median in the regions where the elderly apartment is located typically can afford to pay the monthly resident fees. Economic downturns or changes in demographics could adversely affect the ability of seniors to afford the resident fees or entrance fees. In addition, downturns in the housing markets, such as the one we have recently experienced, could adversely affect the ability (or perceived ability) of seniors to afford the entrance fees and resident fees as the customers of Yifuge Elderly Apartment frequently use the proceeds from the sale of their homes to cover the cost of resident fees and entrance fees. If Yifuge Elderly Apartment is unable to retain and/or attract seniors with sufficient income, assets or other resources required to pay the fees associated with independent and assisted living services, the occupancy rates could decline, which could in turn adversely affect our revenues and results of operations. In addition, if the recent volatility in the housing market continues for a protracted period, our results of operations and cash flows could be negatively impacted. Ms. Jincao Wu, our director, CEO and majority shareholder, along with her husband, the chairman of our board of directors and our president, Mr. Zhongyang Shang, has potential conflicts of interest with us, which may adversely affect our business. Ms. Jincao Wu, our director, CEO and majority shareholder is the sole owner of Yifuge Elderly Apartment, our only client and currently the only source of revenues we generate from services we provide under the Management Services Agreement. As a result, there may be actual or apparent conflicts of interest between Ms. Wu's duties to us and her interests in Yifuge Elderly Apartment, including, among other things, with respect to the fairness of the terms of the Management Services Agreement and any other agreements between Yifuge Elderly Apartment and the Company, as well as that the terms thereof may be less favorable to us than would be the case if they were negotiated between two unaffiliated parties. Despite the approval of the terms of the Management Services Agreement, there can be no assurance that any actual or potential conflicts of interest between Ms. Wu's duties to our Company and Ms. Wu's interests in Yifuge Elderly Apartment will be resolved in a manner that does not adversely affect our business, financial condition or results of operations. Further, any actual or perceived conflict of interest may have a negative impact on the value of our common shares. In addition, conflicts of interest between Ms. Wu's dual roles as our majority shareholder and our director and CEO, as well as her husband, Mr. Zhongyang Shang's role as the chairman of our board of directors and president may arise. We cannot assure you that, when conflicts of interest arise, Ms. Wu and/or Mr. Shang will act in the best interests of the Company or that conflicts of interest will be resolved in our favor. 9 Currently, we do not have existing arrangements to address potential conflicts of interest between Ms. Wu/ Mr. Shang and us. We rely on that Ms. Wu and Mr. Shang to abide by the laws of the State of Nevada, which provide that directors owe a fiduciary duty to the Company, and which require them to act in good faith and in the best interests of the Company, and not use their positions for personal gain. If we cannot resolve any conflicts of interest or disputes between Ms. Wu/ Mr. Shang, and us, we would have to rely on legal proceedings, which could result in disruption of our business and substantial uncertainty as to the outcome of any such legal proceedings. We have a limited operating history on a combined basis and we are therefore subject to the risks generally associated with the formation of any new business and the combination of existing businesses. In 2012, we were formed for the purpose of providing management for Yifuge Elderly Apartment, which was privately owned and established in 2008 with the approval of Xianyang Municipal Bureau of Civil Affairs. Prior to this merge, we had no operations or assets. We are therefore subject to the risks generally associated with the formation of any new business and the combination of existing businesses, including the risk that we will not be able to realize expected efficiencies and economies of scale or implement our business strategies. As such, we only have a brief combined and consolidated operating history upon which investors may evaluate our performance as an integrated entity and assess our future prospects. If we are unable to expand our operations in accordance with our plans, our anticipated revenues and results of operations could be adversely affected. We are currently working on projects that will expand our services and business. We are also developing certain new management system. These projects are in various stages of development and are subject to a number of factors over which we have little or no control. Such factors include the necessity of arranging separate leases, mortgage loans or other financings to provide the capital required to complete these projects; difficulties or delays in obtaining zoning, land use, building, occupancy, licensing, certificate of need and other required governmental permits and approvals; failure to complete construction of the projects on budget and on schedule; failure of third-party contractors and subcontractors to perform under their contracts; shortages of labor or materials that could delay projects or make them more expensive; adverse weather conditions that could delay completion of projects; increased costs resulting from general economic conditions or increases in the cost of materials; and increased costs as a result of changes in laws and regulations. We cannot assure you that we will elect to undertake or complete all of our proposed expansion and development projects, or that we will not experience delays in completing those projects. In addition, we may incur substantial costs prior to achieving stabilized occupancy for each such project and cannot assure you that these costs will not be greater than we have anticipated. We also cannot assure you that any of our expansion or development projects will be economically successful. Our failure to achieve our expansion and development plans could adversely impact our growth objectives, and our anticipated revenues and results of operations. 10 Increases in the cost and availability of labor, including increased competition for or a shortage of skilled personnel, would have an adverse effect on our profitability and/or our ability to conduct our business operations. Our success depends on our ability to retain and attract skilled management personnel who are responsible for the day-to-day operations of our facility. We have an Executive Director responsible for the overall day-to-day management of the facility, including quality of care, social services and financial performance. This Executive Director is supported by a facility staff member who is directly responsible for day-to-day care of the residents and either on-site staff or regional support to oversee the facility's marketing and community outreach programs. Other key positions supporting our facility may include individuals responsible for food service, healthcare services, therapy services, activities, housekeeping and engineering. We compete with various health care service providers, including other senior living providers, in retaining and attracting qualified and skilled personnel. Increased competition for or a shortage of nurses, therapists or other trained personnel, or general inflationary pressures may require that we enhance our pay and benefits package to compete effectively for such personnel. We may not be able to offset such added costs by increasing the rates we charge to our residents or our service charges. Turnover rates and the magnitude of the shortage of nurses, therapists or other trained personnel varies substantially from market to market. Although reliable industry-wide data on key employee retention does not exist, we believe that our employee retention rates are consistent with those of other national senior housing operators. In addition, efforts by labor unions to unionize any of our personnel could divert management attention, lead to increases in our labor costs and/or reduce our flexibility with respect to certain workplace rules. If there is an increase in our staffing and labor costs, our profitability would be negatively affected. In addition, if we fail to attract and retain qualified and skilled personnel, our ability to conduct our business operations effectively, our ability to implement our growth strategy, and our overall operating results could be harmed. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable because we are a smaller reporting company. ITEM 2. PROPERTIES We have entered into a lease agreement with Yifuge Elderly Apartment, dated January 4, 2013, as amended and supplemented by a memorandum of understanding between the parties dated December 30, 2015, for office space of 80 square meters (approximately 861 square feet). The term of this lease agreement is 30 years, effective until December 31, 2045. This office space is located at Xianyang, Shaanxi. According to the arrangement under this lease agreement, the rent is paid yearly at RMB 19,200 per year (approximately $2,958 per year), subject to modifications by a separate agreement between the parties. We are responsible for all utilities including electricity, gas, water, telephone and water. We are also responsible for the maintenance, repair of the sidewalk in front of the demised premises. ITEM 3. LEGAL PROCEEDINGS We know of no material, active or pending legal proceedings against us, our subsidiaries or our property, nor are we involved as a plaintiff in any material proceedings or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholders are an adverse party or have a material interest adverse to us. ITEM 4. MINE SAFETY DISCLOSURES. Not Applicable. 11 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock is currently quoted on a limited basis on the Over-the-Counter Bulletin Board ("OTCQB") under the symbol "CHYL." The quotation of our common stock on the OTCQB does not assure that a meaningful, consistent and liquid trading market currently exists. We cannot predict whether a more active market for our common stock will develop in the future. In the absence of an active trading market: · Investors may have difficulty buying and selling or obtaining market quotations; · Market visibility for our common stock may be limited; and · A lack of visibility of our common stock may have a depressive effect on the market price for our common stock. The following table sets forth the range of high and low prices of our common stock as quoted on the OTCQB during the periods indicated. The prices reported represent prices between dealers, do not include markups, markdowns or commissions and do not necessarily represent actual transactions. High Bid Low Bid Period ended May 11, 2017 $ $ Fiscal Year 2017 First Quarter $ $ Fiscal Year 2016 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year 2015 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ As of May 11, 2017 the closing bid quote for our common stock was $0.1346 per share. 12 Stockholders of Record As of May 11, 2017, we had 240 record holders of our common stock. Interwest Transfer Co., Inc., 1981 East 4800 South, Ste 100, Salt Lake City, UT 84111, Attn Melinda Orth is the transfer agent for our common stock. Dividends Holders of our common stock are entitled to dividends if declared by the Board of Directors out of funds legally available therefore. As of December 31, 2016, no cash dividends have been declared. Any future determination to pay dividends will be at the discretion of our Board of Directors and will depend on our results of operation, financial condition, contractual and legal restrictions and other factors the board of directors deem relevant. Securities Authorized for Issuance under Equity Compensation Agreements We do not have in effect any compensation plans under which our equity securities are authorized for issuance. Recent Sales of Unregistered Securities On December 16, 2016, the Company issued 560,000 unregistered shares to Hui Yuan Ventures Ltd., at the market value of $0.13 per share, in the total amount of US$72,800, for its services provided. Recent Purchases of Equity Securities by us and our Affiliated Purchasers We have not repurchased any of our common stock and have no publicly announced repurchase plans or programs as of December 31, 2016. ITEM 6. SELECTED FINANCIAL DATA Not applicable because we are a smaller reporting company. 13 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of the results of our operations and financial condition should be read in conjunction with our consolidated financial statements and the related notes thereto, which appear elsewhere in this Annual Report on Form 10-K. Except for the historical information contained herein, the following discussion, as well as other information in this report, contain "forward-looking statements," which are based on information we have when those statements are made or management's good faith belief as of that time with respect to future events. Actual results and the timing of the events may differ materially from those contained in these forward looking statements due to a number of factors, including those discussed in the "Forward-Looking Statements" set forth elsewhere in this Annual Report on Form 10-K. Description of Business The Company was incorporated in Nevada on January 13, 1986. On September 29, 2015, the Company's indirectly wholly-owned subsidiary Xi'An Qi Ying Bio-Tech Limited ("Qi Ying") entered into a series of various interest entity ("VIE") agreements with Shaanxi Jinjiangshan Senior Living Management Co., Ltd. (formerly known as Shaanxi Yifuge Investments and Assets Co., Ltd., "Shaanxi Jinjiangshan"), and accordingly, ShaanxiJinjiangshan became our affiliated operating company in China. As consideration, we issued 33,600,000 shares of common stock to Jincao Wu, who is the control person and owner of Shaanxi Jinjiangshan and the Company's current chief executive officer. On September 29, 2015, our board of directors approved the transfer of Qi Ying's equity ownership in Hanzhong Hengtai Bio-Tech Limited ("Hengtai") to three individuals, Zhenheng Shao, Zhenguo Shao and Yongli Yang. Upon the completion of this equity transfer, Hengtai is no longer our indirectly wholly-owned subsidiary in China, and we ceased the business of plantation and sale of garden plants through Hengtai and became engaged in senior living and senior care business through Shaanxi Jinjiangshan. On December 31, 2015, Shaanxi Jinjiangshan changed its name from Shaanxi Yifuge Investments and Assets Co., Ltd to Shaanxi Jinjiangshan Senior Living Management Co, Ltd. We mainly engage in the business of operating senior living facilities in Xianyang City, a part of Xi'an Metropolitan Area in Shaanxi Province, People's Republic of China (or "China" or "PRC"), out of our single location with the ability to serve 200 residents. We offer our residents access to a full continuum of services across all sectors of the senior living industry. We generate our revenues from private customers, which limits our exposure to government reimbursement risk. In addition, we control the operating economics of our facilities through property ownership and long-term leases. We believe we operate in the attractive sectors of the senior living industry in China with significant opportunities to increase our revenues through providing a combination of housing, hospitality services and health care services. We plan to grow our revenue and operating income through a combination of: (i) organic growth in our existing portfolio; (ii) acquisitions of additional operating companies and facilities; and (iii) the realization of economies of scale. Given the size and breadth of our basic platform, we believe that we are well positioned to invest in a broad spectrum of assets in the senior living industry. We believe that the senior living industry is the preferred alternative to meet the growing demand for a cost-effective residential setting in which to care for the elderly who cannot, or as a lifestyle choice choose not to, live independently due to physical or cognitive frailties and who may, as a result, require assistance with some of the activities of daily living or the availability of nursing or other medical care. Housing alternatives for seniors include a broad spectrum of senior living service and care options, including independent living, assisted living, memory care and skilled nursing care. More specifically, senior living consists of a combination of housing and the availability of 24-hour a day personal support services and assistance with certain activities of daily living. 14 Results of Operations Year Ended December 31, 2016 Compared to Year Ended December 31, 2015 The following table summarizes the results of our operations during the year ended December 31, 2016 and 2015, respectively and provides information regarding the dollar and percentage increase or (decrease) from the year ended December 31, 2016 compared to the year ended December 31, 2015. (All amounts, other than percentages, stated in U.S. dollars) Year ended December 31, Increase/ Increase/ (Decrease) (Decrease) (%) Net revenues ) )% Cost of revenues ) )% Gross profit ) )% Operating expenses Selling and marketing expenses - General and administrative expenses % Operating (loss)/income ) ) )% Net (loss)/income ) ) )% 15 Revenue Net revenues. Our net revenue for the year ended December 31, 2016 amounted to $470,787, which represents a decrease of approximately $51,764, or 9.91 %, from the year ended on December 31, 2015, in which our net revenue was $522,551. Cost of Revenues. Our cost of revenue for the year ended December 31, 2016 amounted to $335,998, which represents a decrease of approximately $20,514, or 5.75%, from the year ended December 31, 2015, in which our cost of revenue was $356,512. Gross Profit. Our gross profit for the year ended December 31, 2016 amounted to $134,789, which represents a decrease of approximately $31,250, or 18.82%, from the year ended on December 31, 2015, in which our gross profit was $166,039. Operating Expenses Selling Expenses. There were no selling expenses incurred in 2016 and 2015. General and Administrative Expenses. We experienced an increase in general and administrative expense of $92,321 from $120,855 to $213,176 for the year ended December 31, 2016, compared to the same period in 2015. The increase was mainly due to the provision of additional professional fees resulted from the change in our major business during 2015. Operating Income Operating income decreased $123,571, or 273.48%, to operating loss of $78,387 in 2016 from operating income of $45,184 in 2015 as a result of the increase of general and administrative expenses. Income Taxes There were no income tax expenses incurred in 2016 and 2015. Net Income Net income decreased $588,549, or 115.36%, to net loss of $78,362 in 2016 from net income of $510,187 in 2015 as a result of the increase of general and administrative expenses, and due to the fact that the Company recognized a one-time disposal gain in 2015. 16 Liquidity and Capital Resources General At December 31, 2016 and 2015, cash and cash equivalents were $4,270 and $42,166, respectively. Based upon our present plans, we believe that cash on hand, cash flows from operations and funds available under our bank facilities will be sufficient to fund our capital needs for the next twelve months. However, if available liquidity is not sufficient to meet our operating and loan obligations as they come due, our plans include pursuing alternative financing arrangements or reducing expenditures as necessary to meet our cash requirements. There is no assurance that we will be able to raise additional capital or reduce discretionary spending to provide liquidity, if needed. Currently, the capital markets for small capitalization companies are difficult. Thus we cannot be sure of the availability or terms of any alternative financing arrangements. The following table provides detailed information about our net cash flow for all financial statement periods presented in this report. For the year ended
